Citation Nr: 1745470	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee osteoarthritis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with painful motion.

3.  Entitlement to a compensable rating for left knee instability prior to January 9, 2006.

4.  Entitlement to a disability rating in excess of 10 percent for left knee instability after January 9, 2006.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in November 2013 and October 2015 and was remanded for further development.  Regrettably, more development is still necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran was found to have degenerative joint disease of the left knee at his August 2007 VA examination.  It was noted that mild degenerative changes were found on prior radiograph.  

The Veteran's most recent, February 2016, VA examinations of the left hip and knee, the VA examiner concluded that the Veteran was diagnosed with rheumatoid arthritis as opposed to osteoarthritis and that rheumatoid arthritis was not found to be related to service.  The examiner noted that rheumatoid arthritis was diagnosed in 2009 and was a contributing factor of the Veteran's disability.

When it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Presently, the Board may not determine whether the Veteran's osteoarthritis is found to have resolved, or whether it is related or inseparable from rheumatoid arthritis without making a medical conclusion, which it is not permitted to do.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, the Board finds that the February 2016 VA examinations are inadequate, and the claims file should be sent to a new VA examiner in order to reconcile the conflicting medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain new knee and hip VA examinations.  The claims file must be provided to and reviewed by the examiner. 

The examiner(s) must specifically address the following:

(a)  Whether it is as least as likely as not that the Veteran's left hip disorder has been caused by or aggravated by his service-connected left knee disability.  In rendering this opinion, the VA examiner is specifically requested to discuss the notations in the record of the Veteran's antalgic gait.  If there are insufficient facts or data within the claims file to render an opinion, the examiner should identify any relevant testing, specialist's opinion or other information needed to provide the requested opinion; 

(b)  The nature and severity of the Veteran's left knee disorder.  All pertinent left knee symptomatology and findings must be reported in detail.  The examination must include range of motion studies of the left knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  To the extent possible, this should be expressed in terms of additional degrees of limitation of motion.  The knee must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

(c)  The examiner should further address whether, and if so to what extent, there is ankylosis of the left knee.  The examiner should also provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the left knee disability.

The examiner is asked to specifically discuss and, if possible, reconcile the findings of the Veteran's August 2007 and February 2016 VA examiners.  Specifically, the examiner should discuss the finding of osteoarthritis and later findings of rheumatoid arthritis, and whether the disabilities can be distinguished from one another.  

(d)  The examiner should discuss the impact of the Veteran's service-connected left knee disability on his ability to gain and retain substantially gainful employment.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee osteoarthritis; entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with painful motion; entitlement to a compensable rating for left knee instability prior to January 9, 2006; entitlement to a disability rating in excess of 10 percent for left knee instability after January 9, 2006; and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




